Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 11, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the proportion of the sulfuric acid groups with respect to the total mass of the allylamine (co)polymer is 20,000 ppm or less” and then later requires “the proportion of the sulfuric acid groups with respect to the total mass of the allylamine (co)polymer is 13,665 ppm or less”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, it is unclear whether sulfuric acid group contents between 13,666 and 20,000 ppm are supposed to be encompassed by the claim since they are within the first range, but no the latter. Therefore, the scope of the claim is unclear.
As claims 3, 4, 11, 13-15, and 21 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 1 indicates the allylamine (co)polymer contains sulfuric acid groups in the structure thereof, but also indicates the proportion of sulfuric acid groups is 20,000 ppm or 13,665 ppm or less, both of which encompass 0 ppm. The specification at ¶ 8-9 appears to also indicate allylamine homopolymers that do not have other constituent units is within the scope of the claims, which also suggests 0 ppm of sulfuric acid groups. See also ¶ 15 of the specification where there is “no particular lower limit” with respect to sulfuric acid groups. Accordingly, the scope of the claim is unclear since it is uncertain as to whether the presence of sulfuric acid groups is being required or not.  
As claims 3, 4, 11, and 13-15 depend from claim 1, they are rejected for the same issue discussed above. A rejection of claim 21 is precluded as claim 21 sets forth a lower limit of sulfuric acid groups. 
Claims 13 and 14 depend upon cancelled claim 2. Therefore, the intended scope of these claims is unclear. While these claims are treated as if they depended on claim 1 for the purpose of applying prior art, Applicant is advised that amending claims 13 and 14 to be dependent on claim 1 would result in duplicate claims with respect to claims 3 and 4. See MPEP 608.01(m). 
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21 recites “wherein the proportion of the sulfuric acid groups with respect to the total mass of the allylamine (co)polymer is 10 ppm by mass or more”. Claim 1 requires either 13,666 and 20,000 ppm by mass or less of sulfuric acid groups. Since the range of claim 21 extends beyond the limits imposed by claim 1, claim 21 fails to include all of the limitations of the claim upon which it depends. This issue can be resolved by specifying an upper limit (e.g. either 13,666 or 20,000 ppm) within claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Pat. No. 6,787,587). 
Regarding Claims 1 and 21, Kato teaches low-molecular weight allylamine polymer (Abstract) and describes examples where polymer is created from allylamine and ammonium persulfate initiator (Col. 11, Line 58 to Col. 12, Line 67). Kato indicates the polymers are polyallylamines or addition salts (Abstract; Col. 12, Lines 37-67), suggesting polymers with structures represented by Formula (I). Kato teaches an embodiment in Example 1 where monoallylamine hydrochloride is solely polymerized, which suggests polymers with greater than 10 mol% of allylamine units. 
To the extent that the particular embodiment of Kato differs from the subject matter claimed by the content of residual sulfuric acid groups, Kato teaches the content of initiator is generally at least 1.5 wt% (Col. 5, Lines 47-55), equivalent to at least 15,000 ppm. Accordingly, Kato is seen to suggest polymers whose residual sulfuric acid content would overlap the “20,000 ppm by mass or less” range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Alternatively, with respect to the 13,665 ppm or less range, as noted above Kato teaches initiator contents as low as 1.5 wt%, equivalent to 15,000 ppm with respect to allylamine salt reactant (Col. 5, Lines 47-55). Kato teaches the polymers are purified after reaction (see Example 1) and thus, the content of sulfuric acid groups within the polymer structure (corresponding to any initiator that becomes covalently attached to polymer) would be less than what would initially be added. This seems evident given the data presented within the specification. For instance, Comparative Example 1 seems to be substantially similar to Kato’s Example 1, whereby in both instances roughly 8.3 wt% of initiator relative to allylamine monomer is used initially. Table 1 of the instant specification reveals 27,466 ppm of sulfuric acid groups (i.e. ~ 2.7 wt%) remains after reaction/purification. Given such, the Examiner’s position remains that Kato’s express disclosure of initial initiator concentrations of at least 1.5 wt% would suggest polymers whose residual sulfuric acid content would necessarily overlap the “13,665 ppm or less range” after purification. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Regarding Claims 3 and 13, Kato teaches the weight average molecular weights spanning 250-4,000 (Abstact), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Regarding Claims 4, 14, and 15, the specification indicates limiting the sulfuric acid group content within allylamine copolymers yields the absorbance characteristic claimed (¶ 19). Since Kato is seen to suggest allylamine copolymers with the same sulfuric acid group characteristics, such features are seen to necessarily be present in the absence of evidence to the contrary.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Pat. No. 7,209,039) in view of Kato (U.S. Pat. No. 6,787,587). 
Regarding Claim 11, Krebs teaches decorative laminates comprising RFID antenna (Abstract; Figure 1) construed as an electric/electronic device. The antenna can be printed via inkjet (Col. 4, Line 51 to Col. 5, Line 28; Col. 10, Lines 1-28). Krebs differs from the subject matter claimed in that allylamine (co)polymer is not described. Kato teaches allylamine polymers suitable for use as water-resistance imparting agents for inkjet inks (Abstract). It would have been obvious to one of ordinary skill in the art to utilize the allylamine polymers within the inks/laminates of Krebs because doing so would impart water-resistance as taught by Kato. 
Kato teaches low-molecular weight allylamine polymer (Abstract) and describes examples where polymer is created from allylamine and ammonium persulfate initiator (Col. 11, Line 58 to Col. 12, Line 67). Kato indicates the polymers are polyallylamines or addition salts (Abstract; Col. 12, Lines 37-67), suggesting polymers with structures represented by Formula (I). Kato teaches an embodiment in Example 1 where monoallylamine hydrochloride is solely polymerized, which suggests polymers with greater than 10 mol% of allylamine units. 
To the extent that the particular embodiment of Kato differs from the subject matter claimed by the content of residual sulfuric acid groups, Kato teaches the content of initiator is generally at least 1.5 wt% (Col. 5, Lines 47-55), equivalent to at least 15,000 ppm. Accordingly, Kato is seen to suggest polymers whose residual sulfuric acid content would overlap the “20,000 ppm by mass or less” range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Alternatively, with respect to the 13,665 ppm or less range, as noted above Kato teaches initiator contents as low as 1.5 wt%, equivalent to 15,000 ppm with respect to allylamine salt reactant (Col. 5, Lines 47-55). Kato teaches the polymers are purified after reaction (see Example 1) and thus, the content of sulfuric acid groups within the polymer structure (corresponding to any initiator that becomes covalently attached to polymer) would be less than what would initially be added. This seems evident given the data presented within the specification. For instance, Comparative Example 1 seems to be substantially similar to Kato’s Example 1, whereby in both instances roughly 8.3 wt% of initiator relative to allylamine monomer is used initially. Table 1 of the instant specification reveals 27,466 ppm of sulfuric acid groups (i.e. ~ 2.7 wt%) remains after reaction/purification. Given such, the Examiner’s position remains that Kato’s express disclosure of initial initiator concentrations of at least 1.5 wt% would suggest polymers whose residual sulfuric acid content would necessarily overlap the “13,665 ppm or less range” after purification. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Claims 1, 3, 4, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPH06-212597A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 21, Hayashi teaches an example within ¶ 26 whereby a polymer is prepared from 97.2 g of diallylamine and 130.1 g of itoconic acid in the presence of 2.28 g of ammonium persulfate (¶ 26), equivalent to roughly 9,931 ppm of persulfate. Therefore, Hayashi’s polymer is seen to intrinsically possess residual sulfuric acid groups in quantities within the range claimed in the absence of evidence to the contrary. 
The polymer differs from the subject matter claimed only by the use of allylamine instead of diallylamine. However, Hayashi teaches either allylamine or diallylamine are suitable monomers (¶ 11). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute diallylamine with allylamine and thereby predictably afford polymers suitable for papermaking in accordance with the teachings of Hayashi (¶ 3, 11). 
Hayashi teaches copolymers of cationic monomer and anionic monomer whereby allylamine is a suitable cationic monomer and where the cationic monomer/anionic monomer molar ratio spans 5/1 to 1/3 (¶ 11), equivalent to 25-83.3 mol% of cationic monomer. Therefore, Hayashi is seen to suggest allylamine contents consistent with what is claimed. Hayashi teaches the resulting amphoteric polymers can be used in alkaline papermaking processes (¶ 40), which would suggest polymers having neutralized allylamine units of Formula (I).  
Regarding Claims 3 and 13, Hayashi teaches the molecular weight of the copolymers range from 1,000 to 1,000,000 (¶ 11), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hayashi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hayashi. See MPEP 2123.
Regarding Claims 4, 14, and 15, the specification indicates limiting the sulfuric acid group content within allylamine copolymers yields the absorbance characteristic claimed (¶ 19). Since Hayashi describes allylamine copolymers with the same sulfuric acid group characteristics, such features are seen to necessarily be present in the absence of evidence to the contrary.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Pat. No. 7,209,039) in view of Hayashi (JPH06-212597A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Krebs teaches decorative laminates comprising RFID antenna (Abstract; Figure 1) construed as an electric/electronic device. The core material of the laminate can be treated/untrated paper (Col. 4, Lines 34-50). Krebs differs from the subject matter claimed in that allylamine (co)polymer is not described. Hayashi teaches water-soluble polymers suitable for use as sizing agent, strength enhancer, coating agent, and processing agent for paper (¶ 2). The polymers improve filler yield and paper strength (¶ 40). It would have been obvious to one of ordinary skill in the art to utilize the polymers of Hayashi within the paper cores of Krebs because doing so would provide excellent filler yields and paper strength as taught by Hayashi. 
Hayashi teaches an example within ¶ 26 whereby a polymer is prepared from 97.2 g of diallylamine and 130.1 g of itoconic acid in the presence of 2.28 g of ammonium persulfate (¶ 26), equivalent to roughly 9,931 ppm of persulfate. Therefore, Hayashi’s polymer is seen to intrinsically possess residual sulfuric acid groups in quantities within the range claimed in the absence of evidence to the contrary. 
The polymer differs from the subject matter claimed only by the use of allylamine instead of diallylamine. However, Hayashi teaches either allylamine or diallylamine are suitable monomers (¶ 11). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute diallylamine with allylamine and thereby predictably afford polymers suitable for papermaking in accordance with the teachings of Hayashi (¶ 3, 11). 
Hayashi teaches copolymers of cationic monomer and anionic monomer whereby allylamine is a suitable cationic monomer and where the cationic monomer/anionic monomer molar ratio spans 5/1 to 1/3 (¶ 11), equivalent to 25-83.3 mol% of cationic monomer. Therefore, Hayashi is seen to suggest allylamine contents consistent with what is claimed. Hayashi teaches the resulting amphoteric polymers can be used in alkaline papermaking processes (¶ 40), which would suggest polymers having neutralized allylamine units of Formula (I).
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are only partially persuasive. 
Applicant argues with respect to previously relied upon Phan that the allylamine residues within the polymer are required to be non-salts of Formula (I) and the content of non-salt allylamine would not meet the concentration required within the claims. Applicant’s argument has been considered and is found persuasive. Therefore, the rejection pertaining to Phan has been withdrawn. 
With respect to Kato, Applicant generally argues the upper limit of claim 1 is 13,665 ppm which is less than the lower limit of the at least 1.5 wt% range taught by Kato. Setting aside that claim 1 still recites a range with an upper limit of 20,000 ppm, it is noted that Kato’s range pertains to the added amount of initiator prior to polymerization whereas the range claimed pertains to the amount of sulfuric acid group impurities chemically bound to the polymer structure (see for instance ¶ 13 of the specification). In this regard, it seems evident from the instant specification that not all of the sulfate added as initiator ends up being chemically bound to the polymer structure. For instance, Comparative Example 1 seems to be substantially similar to Kato’s Example 1, whereby in both instances roughly 8.3 wt% of initiator relative to allylamine monomer is used initially. Table 1 of the instant specification reveals 27,466 ppm of sulfuric acid groups (i.e. ~ 2.7 wt%) remains after reaction/purification. Given such, the Examiner’s position remains that Kato’s express disclosure of initial initiator concentrations of at least 1.5 wt% would suggest polymers whose residual sulfuric acid content would necessarily overlap the “13,665 ppm or less range” after purification.
With respect to Krebs, Applicant argues Krebs fails to describe allylamine copolymers. This is not found persuasive as the limitations concerning allylamine copolymer are met by combination with Kato. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Hayashi, Applicant generally argues allylamine exhibits lower polymerization activity and thus, it is generally understood that higher quantities of initiator are required to achieve the same level of yields and polymer properties. This is not found persuasive. For one, the statements within the attorney arguments is not in of itself evidence (see MPEP 2145(I)). Nevertheless, the crux of Applicant’s argument is that, in the context of allylamine homopolymerization, changing the quantity of initiator would change the resulting properties of the polymer. HoweHowever, the Examiner’s position is not that substitution of diallylamine with allylamine would be expected to yield a polymer with identical properties or characteristics. Rather, the Examiner’s position remains that it would have been obvious to substitute diallylamine with allylamine within the copolymers of Hayashi and thereby predictably afford polymers suitable for papermaking in accordance with the teachings of Hayashi (¶ 3, 11). Hayashi generally teaches the amount of catalyst ranges from 1-5 mol% (¶ 14) and does not appear to expressly state any proviso concerning a minimum amount to be used in the presence of allylamine. Thus, the teachings of Hayashi convey that allylamine polymers created with low quantities of initiator give polymers suitable for papermaking. Applicant has failed to explain or provide evidence as to how or why using allylamine in lieu of diallylamine within copolymers using relatively low quantities of initiator would fail to result in polymers suitable for papermaking within the confines of Hayashi. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764